EXHIBIT 10.03
SECOND FORBEARANCE AGREEMENT (LYLES UNITED, LLC)


 
This SECOND FORBEARANCE AGREEMENT (LYLES UNITED) (“this Agreement”) is entered
into as of March 30, 2009, by and among PACIFIC ETHANOL, INC., a Delaware
corporation (the “Company”), PACIFIC AG. PRODUCTS, LLC (“PAP”), PACIFIC ETHANOL
CALIFORNIA, INC. (“PECA”; together with PAP and the Company, the “PE Parties”,
and each a “PE Party”), LYLES UNITED, LLC, a Delaware limited liability company
(the “Lender”), and LYLES MECHANICAL CO., a California corporation (“Lyles
Mechanical”), as parties to the Loan Documents or the Lyles Mechanical Note or
both.  The Company, PAP, PECA, Lyles Mechanical and Lender are sometimes
referred to individually as a “Party” and collectively as the “Parties”
herein.  Capitalized terms used in this Agreement which are not otherwise
defined herein shall have the meanings given such terms in the First Forbearance
Agreement (defined below) or, to the extent the First Forbearance Agreement does
not define such terms, in the Loan Documents (defined below).
 
RECITALS:
 
WHEREAS, Lender and the PE Parties are parties to that certain Forbearance
Agreement (Lyles United), dated as of February 26, 2009 (the “First Forbearance
Agreement”);
 
WHEREAS, the Note became due and payable without acceleration on March 15, 2009
(the “Maturity Date”), and Lender is the beneficiary under the PAP Guaranty, and
is the Secured Party under the PAP Security Agreement, and is the beneficiary
under the PECA Guaranty, and is a party to the Joint Instruction Letter, and is
a party to the Restructuring Agreement, all of which relate to the Note
(collectively, the “Loan Documents”);
 
WHEREAS, Lender’s affiliate, Lyles Mechanical, is the holder of that certain
Promissory Note (Final Payment), dated October 20, 2008, in the principal amount
of $1.5 million by the Company in favor of Lyles Mechanical (the “Lyles
Mechanical Note”), which will become due and payable without acceleration on
March 31, 2009 (the “Lyles Mechanical Maturity Date”);
 
WHEREAS, the Company has not paid the accrued interest and the $30.0 million
principal balance of the Note due on the Maturity Date, and PAP and PECA did not
pay such amounts under the Guarantees, all of which nonpayments constitute an
Event of Default under the Note and defaults or events of default under the
Guarantees and in accordance with the terms of each of the other Loan Documents
(the “Existing Defaults”);
 
WHEREAS, the Company has advised Lyles Mechanical that it will be unable to pay
the amount due and payable under the Lyles Mechanical Note on the Lyles
Mechanical Maturity Date, which nonpayment will constitute an Event of Default
under the Lyles Mechanical Note (the “Anticipated Default”);
 
WHEREAS, Lender has various rights and remedies after the occurrence of each of
the Existing Defaults, which Lender has already agreed to forbear from
exercising through March 31, 2009, pursuant to the First Forbearance Agreement;
 
 
1

--------------------------------------------------------------------------------


 
WHEREAS, the Company intends to obtain unsecured loans of $2 million from
William L. Jones (“Jones”) and Neil M. Koehler (“Koehler”), who are principals
of one or more of the PE Parties, in consideration of which the Company intends
to issue to Jones and Koehler certain unsecured promissory notes (collectively,
the “Junior Notes”); and
 
WHEREAS, the PE Parties have requested that Lender and Lyles Mechanical agree
and, subject to the terms and conditions of this Agreement, Lender and Lyles
Mechanical have agreed, during (and only during) the Forbearance Period as
defined below in this paragraph, with respect to each of the Existing Defaults
and the Anticipated Default, to forbear from any demand for immediate payment of
any amounts due under the Note, Lyles Mechanical Note or the other Loan
Documents as the case may be, and from any exercise of rights to foreclose on
any or all of the property of any PE Party in which Lender has been granted a
security interest under any of the Loan Documents, or to enforce the Guarantees,
until the earliest to occur of (i) April 30, 2009; (ii) the date of termination
of the Forbearance Period pursuant to Section 5 hereof; and (iii) the date on
which all of the obligations under the Note, the Lyles Mechanical Note and under
any of the other Loan Documents have been paid and discharged in full and the
Note and Lyles Mechanical Note have been canceled (the “Forbearance Period”):
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the PE Parties, Lyles
Mechanical and Lender hereby agree as follows:
 
1.       Incorporation of Preliminary Statements.  The preliminary statements
set forth above are hereby incorporated into this Agreement as accurate and
complete statements of fact.  Without limiting the foregoing, each PE Party
hereby acknowledges and agrees that (a) the Note and Lyles Mechanical Note are
valid, outstanding and enforceable in accordance with their terms; (b) Lender
has, and shall continue to have, valid, enforceable and perfected security
interests in and liens upon the property of any PE Party in which Lender has
been granted a security interest under any of the Loan Documents; (c) the
Guarantees are valid and enforceable in accordance with their terms; (d) absent
the effectiveness of this Agreement, Lender has, upon the occurrence of any
event of default under any of the Loan Documents, the right to enforce its
security interest in, and liens on, the property of any PE Party in which Lender
has been granted a security interest under any of the Loan Documents, enforce
the obligations of PAP and PECA under the Guarantees, and enforce its other
rights and pursue its other remedies under the Loan Documents; (e) absent the
effectiveness of the First Forbearance Agreement and this Agreement, the Note
was payable in full on the Maturity Date and the Lyles Mechanical Note is
payable in full on the Lyles Mechanical Maturity Date, and all obligations under
the Note, the Lyles Mechanical Note and the Loan Documents are payable in
accordance with the terms thereof, without defense, dispute, offset,
withholding, recoupment, counterclaim or deduction of any kind; and (f) after
giving effect to this Agreement, the Note and the Lyles Mechanical Note will be
payable in full on the earlier to occur of April 30, 2009 and the termination of
the Forbearance Period, and all obligations under the Note, the Lyles Mechanical
Note and any other Loan Documents shall be payable on such date without defense,
dispute, offset, withholding, recoupment, counterclaim or deduction of any kind.
 
 
2

--------------------------------------------------------------------------------


 
2.        Forbearance.
 
Provided that no Forbearance Default (as defined below) occurs, and subject in
all respects to the terms and conditions of this Agreement including
satisfaction of the conditions precedent to the effectiveness of this Agreement
set forth in Section 3 below, during the Forbearance Period Lender and Lyles
Mechanical agree that they shall not (i) declare the Lyles Mechanical Note to be
due and payable or seek to collect all or any portion of the outstanding
principal amount of the Note or Lyles Mechanical Note or interest thereon, or
any other obligations under the Loan Documents, or (ii) exercise any remedies
provided for under the Note, the Lyles Mechanical Note or the other Loan
Documents or applicable law on account of the Existing Defaults and the
Anticipated Defaults.  Upon termination of the Forbearance Period, Lender and
Lyles Mechanical shall have the right to enforce any and all remedies with
respect to any default, including any event of default then outstanding under
the Note or Lyles Mechanical Note or any of the other Loan Documents (including,
without limitation, any Existing Default and the Anticipated Default), as
applicable.   Under all events and circumstances, the entire principal balance
and all accrued and unpaid interest under the Note and Lyles Mechanical Note and
any obligations under any of the other Loan Documents shall be due and payable
immediately and in full upon expiration of the Forbearance Period (including
without limitation upon termination of the Forbearance Period pursuant to
Section 5 below) without any further notice or demand of any kind or nature
whatsoever.
 
3.        Conditions of Effectiveness of this Agreement.   This Agreement shall
become effective as of the date hereof (the “Effective Date”) when, and only
when:
 
(a)      Lender and Lyles Mechanical shall have received counterparts of this
Agreement duly executed and delivered by the PE Parties, and Lender and Lyles
Mechanical shall have executed this Agreement;
 
(b)      Lender and Lyles Mechanical shall have received a copy of the final
form of a forbearance agreement as executed by WestLB, in form and substance
satisfactory to Lender and Lyles Mechanical, regarding the WestLB Credit
Agreement (the “WestLB Forbearance Agreement”), providing for a forbearance
period co-terminous with the Forbearance Period hereunder, and such forbearance
shall be in full force and effect;
 
(c)      Lender and Lyles Mechanical shall have received a copy of a final form
of a forbearance agreement executed by Wachovia, in form and substance
satisfactory to Lender and Lyles Mechanical, regarding the Wachovia Loan
Agreement (the “Wachovia Forbearance Agreement”), providing for a forbearance
period co-terminous with the Forbearance Period hereunder, and such forbearance
shall be in full force and effect;
 
(d)      Lender and Lyles Mechanical shall have received evidence satisfactory
to them that the Company has received loan proceeds of not less than $2 million
nor more than $3 million from the issuance of the Junior Notes, which Junior
Notes shall be satisfactory in all respects (including, without limitation, term
and ranking) to Lender and Lyles Mechanical; and
 
(e)      All of the representations and warranties of the PE Parties contained
in this Agreement shall be true and correct on and as of the Effective Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).
 
 
3

--------------------------------------------------------------------------------


 
4.        Representations and Warranties.  To induce Lender and Lyles Mechanical
to enter into this Agreement, each of the PE Parties represents and warrants to
Lender and Lyles Mechanical (which representations and warranties also shall be
deemed made on and as of the Effective Date):
 
(a)      Other than the Existing Defaults and the Anticipated Default, there is
no default or event of default presently outstanding under the Loan Documents or
Lyles Mechanical Note nor any default or event of default presently outstanding
under the First Forbearance Agreement, nor any presently existing condition that
will, with the passage of time, constitute a default or event of default under
the Loan Documents, the Lyles Mechanical Note or the First Forbearance Agreement
during the Forbearance Period;
 
(b)      Such PE Party has the requisite corporate power and authority and the
legal right to execute and deliver this Agreement, and to perform the
transactions contemplated hereby.  The execution, delivery and performance by
such PE Party of this Agreement, (i) are within the PE Party’s corporate power;
(ii) have been duly authorized by all necessary corporate or other action; (iii)
do not contravene or cause the PE Party or any other PE Party to be in default
under (x) any provision of the PE Party’s or other PE Party’s formation
documents or bylaws, (y) any contractual restriction contained in any indenture,
loan or credit agreement, lease, mortgage, security agreement, bond, note or
other agreement or instrument binding on or affecting the PE Party or other PE
Party or its property, or (z) any law, rule, regulation, order, license
requirement, writ, judgment, award, injunction, or decree applicable to, binding
on or affecting the PE Party or other PE Party or its property; (iv) will not
result in the creation or imposition of any lien or encumbrance upon any of the
property of the PE Party or other PE Party or any subsidiary thereof other than
those in favor of Lender or Lyles Mechanical, all pursuant to the Loan Documents
and the Lyles Mechanical Note; and (e) do not require the consent or approval of
any governmental authority or any other person or entity, other than those which
have been duly obtained, made or complied with and which are in full force and
effect.
 
(c)      This Agreement has been duly executed and delivered by such PE
Party.  Each of this Agreement, the Note and the Lyles Mechanical Note (as
modified hereby) and the Loan Documents (as modified by the First Forbearance
Agreement and by this Agreement) to which each PE Party is a party is the legal,
valid and binding obligation of such PE Party, enforceable against such PE Party
in accordance with its terms, subject, as to enforceability, to (A) any
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the enforceability of
creditors’ rights generally and (B) general equitable principles, whether
applied in a proceeding at law or in equity, and is in full force and effect.
 
(d)      Except as may be expressly stated to the contrary elsewhere in this
Agreement, the representations and warranties of each PE Party contained in each
Loan Document (other than any such representations or warranties that, by their
terms, are specifically made as of a date other than the date hereof) are true
and correct in all material respects on and as of the date hereof as though made
on and as of the date hereof.
 
 
4

--------------------------------------------------------------------------------


 
(e)      No default or event of default under the Note, Lyles Mechanical Note or
Loan Documents arising other than as a result of the Existing Defaults or the
Anticipated Default shall have occurred and be continuing or would result after
giving effect to any of the transactions contemplated on the date hereof.
 
(f)       No Forbearance Default (as defined below) has occurred.
 
5.        Forbearance Defaults:  The following events shall constitute
“Forbearance Defaults”:
 
(a)      any PE Party shall fail to observe or perform any term, covenant, or
agreement binding on it contained in this Agreement, or any other agreement,
instrument, or document executed in connection with this Agreement; or


(b)      the occurrence of a default or event of default under the Note, the
Lyles Mechanical Note or any of the Loan Documents, other than the Existing
Defaults or the Anticipated Default; or


(c)      any instrument, document, report, schedule, agreement, representation
or warranty, oral or written, made or delivered to Lender or Lyles Mechanical by
any PE Party shall be false or misleading in any material respect when made, or
deemed made, or delivered; or


(d)      any event of default has occurred and is outstanding under the WestLB
Forbearance Agreement, or the Wachovia Forbearance Agreement, or any such
forbearance agreement has terminated; or
 
(e)      the proceeds of the Junior Notes shall have been fully utilized by the
PE Parties, the Plant Entities, PEHC or any of them on or before April 30, 2009,
or for any reason the Company fails to make available, or is unable to make
available, to any of the PE Entities, funds adequate to support such PE Entity’s
current level of operations (taking into account any other sources of funding
available to such PE Entity).
 
Upon the occurrence of any Forbearance Default, Lender and/or Lyles Mechanical
may by notice to the PE Parties immediately terminate the Forbearance Period
and/or declare the obligations under the Lyles Mechanical Note immediately due
and payable; provided, however, that upon the occurrence of any event of default
described in sub-paragraph (c) (Voluntary Bankruptcy or Insolvency Proceeding)
or (d) (Involuntary Bankruptcy or Insolvency Proceeding) of Section 4 of the
Note, and as described in sub-paragraph (b) (Voluntary Bankruptcy or Insolvency
Proceeding) or (c) (Involuntary Bankruptcy or Insolvency Proceeding) of Section
3 of the Lyles Mechanical Note, the Forbearance Period shall automatically
terminate and all obligations under the Lyles Mechanical Note shall
automatically become immediately due and payable, without notice or demand of
any kind.  Upon the termination or expiration of the Forbearance Period
(including without limitation a termination of the Forbearance Period pursuant
to this Section 5), if at such time the outstanding amount of the obligations
under the Loan Documents and the Lyles Mechanical Note have not been paid in
full, Lender and Lyles Mechanical shall be entitled to exercise all of their
rights and remedies under the Note, the Lyles Mechanical Note, the Loan
Documents and applicable law, as the case may be, including, without limitation,
the right to declare all of the obligations under the Lyles Mechanical Note to
be immediately due and payable, without notice or demand of any kind, and the
right to enforce any liens on, and security interests in, the property of any PE
Party in which Lender has been granted a security interest under any of the Loan
Documents and enforce the PAP Guaranty and the PECA Guaranty.  The occurrence of
any Forbearance Default shall constitute an additional Event of Default under
the Note, the Lyles Mechanical Note and the other Loan Documents, and the Note,
the Lyles Mechanical Note, and each of the other Loan Documents is hereby deemed
amended to incorporate such additional Event of Default.
 
 
5

--------------------------------------------------------------------------------



 
6.       Forbearance Period Covenants.  In order to induce Lender and Lyles
Mechanical to enter into this Agreement and forbear during the Forbearance
Period from exercising Lender’s or Lyles Mechanical’s rights and remedies with
respect to the Existing Defaults and the Anticipated Default, each PE Party
covenants that (i) within two business days after the PE Parties or any of them
provide any report to WestLB called for by Section 7 of the WestLB Forbearance
Agreement, the PE Parties shall provide a copy of such report to Lender and
Lyles Mechanical, (ii) each of the PE Parties shall supply to Lender and Lyles
Mechanical any financial information or other report or data reasonably
requested by Lender or Lyles Mechanical during the Forbearance Period, (iii) the
PE Parties shall not borrow any funds from any source during the Forbearance
Period, apart from the loans of up to $2 million evidenced by the Junior Notes
or additional loans of up to an additional $1 million, on terms and conditions
authorized in writing by Lender and Lyles Mechanical in their sole discretion,
for an aggregate of not more than $3 million in borrowing during the Forbearance
Period, and (iv) apart from such loans of up to $3 million in the aggregate, the
PE Parties shall not incur any additional indebtedness during the Forbearance
Period other than trade credit extended in the ordinary course of business,
Wachovia’s revolving line of credit to Kinergy, and unsecured indebtedness to
professionals relating to restructuring of the PE Parties’ indebtedness or
bankruptcy.
 
7.        Status of Credit Agreement and Other Financing Documents; No Novation;
Reservation of Rights and Remedies


(a)      Upon the Effective Date, each reference any Loan Document to “this
Agreement”, “hereunder”, “hereof” or words of like import, shall mean and be a
reference to such Loan Document as modified and supplemented hereby.


(b)     This Agreement shall be limited solely to the matters expressly set
forth herein and, except as expressly provided herein, shall not (i) constitute
an amendment or waiver of, or a forbearance with respect to, any term or
condition of the Note, the Lyles Mechanical Note or any other Loan Document,
(ii) prejudice any right or rights which Lender or Lyles Mechanical may now have
or may have in the future under or in connection with the Note, the Lyles
Mechanical Note or any other Loan Document, or (iii) require Lender or Lyles
Mechanical to agree to any additional or future forbearance or to any other
transaction of any type or nature whatsoever;
 
 
6

--------------------------------------------------------------------------------



 
(c)      Except to the extent specifically provided herein, the respective
provisions of the Note, the Lyles Mechanical Note and the other Loan Documents
shall not be amended, modified, waived, impaired or otherwise affected hereby,
and such documents and the obligations under each of them are hereby confirmed
as being in full force and effect.


(d)     This Agreement is not a novation nor is it to be construed as a release,
waiver or modification of any of the terms, conditions, representations,
warranties, covenants, rights or remedies set forth in the Note or Lyles
Mechanical Note, or any of the other Loan Documents, except as specifically set
forth herein.


(e)      Except as expressly provided herein, Lender and Lyles Mechanical
expressly reserve all rights, claims and remedies that it has or may have
against the PE Parties or any of them.


8.       Acknowledgment of Validity and Enforceability of the Note, the Lyles
Mechanical Note and other Loan Documents.  Each of the PE Parties expressly
acknowledges and agrees that the Lyles Mechanical Note and the Loan Documents to
which it is a party are valid and enforceable by Lender and Lyles Mechanical
against such PE Party, and except as expressly modified pursuant to this
Agreement, expressly reaffirms each of its obligations under each Loan Document
to which it is a party.  Each of the PE Parties that has granted Lender a
security interest in any such PE Party’s property further expressly acknowledges
and agrees that Lender has a valid, duly perfected, first priority and fully
enforceable security interest in and lien against such property.  Each of the PE
Parties agrees that it shall not dispute the validity or enforceability of the
Note, the Lyles Mechanical Note or any of the other Loan Documents or any of its
obligations thereunder, or the validity, priority, enforceability or extent of
any security interest of Lender in or against any property of such PE Party,
either during or following the expiration of the Forbearance Period.


9.        Release; Covenant Not to Sue.


(a)      Each of the PE Parties acknowledges that Lender and Lyles Mechanical
would not enter into this Agreement without the PE Parties’ assurance that each
PE Party has no claim against Lender, Lyles Mechanical or any of its parent
corporations, subsidiaries, affiliates, officers, directors, shareholders,
employees, attorneys, agents, professionals and servants, or any of their
respective predecessors, successors, heirs and assigns (collectively, the
“Lender-Related Parties” and each, a “Lender-Related Party”) arising out of the
Loan Documents or the transactions contemplated thereby.  Each of the PE
Parties, for itself and on behalf of its officers and directors, and its
respective predecessors, successors and assigns (collectively, the “Releasors”)
releases each Lender-Related Party from any known or unknown claims which any PE
Party now has against any Lender-Related Party of any nature, including any
claims that any Releasor, or any Releasor’s successors, counsel and advisors may
in the future discover they would have had now if they had known facts not now
known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, arising out of or related to the Loan Documents, the Lyles
Mechanical Note or the transactions contemplated thereby (individually, a
“Claim” and collectively, “Claims”).
 
 
7

--------------------------------------------------------------------------------



 
(b)      Except as expressly provided herein, the Releasors each expressly waive
any statutory or other limitation on the enforceability of a general release of
unknown claims which, if known, would have materially affected this
Agreement.  EACH RELEASOR HEREBY EXPLICITLY WAIVES ALL RIGHTS UNDER AND ANY
BENEFITS OF ANY COMMON LAW OR STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE
RELEASE OF SUCH CLAIMS, INCLUDING, WITHOUT LIMITATION, SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, WHICH PROVIDES AS FOLLOWS:
 
●         A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
 
EACH RELEASOR AGREES THAT NO SUCH COMMON LAW OR STATUTORY RULE OR PRINCIPLE,
INCLUDING SECTION 1542 OF THE CALIFORNIA CIVIL CODE OR SIMILAR LAW IN ANOTHER
JURISDICTION, SHALL AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS
AGREEMENT.
 
(c)      The provisions, waivers and releases set forth in this Section 9 are
binding upon each Releasor.  The provisions, waivers and releases of this
Section 9 shall inure to the benefit of each Lender-Related Party.


(d)      The provisions of this Section 9 shall survive payment in full of the
obligations, full performance of all of the terms of this Agreement, the Note,
the Lyles Mechanical Note and the other Loan Documents and/or any action by
Lender and Lyles Mechanical to exercise any remedy available under any of the
Loan Documents, the Lyles Mechanical Note or applicable law.


(e)      Each Releasor represents and warrants that each such Releasor is the
sole and lawful owner of all right, title and interest in and to all of the
claims released hereby and each such Releasor has not heretofore voluntarily, by
operation of law or otherwise, assigned or transferred or purported to assign or
transfer to any person any such claim or any portion thereof.  Each Releasor
shall jointly and severally indemnify and hold harmless each Lender-Related
Party from and against any claim, demand, damage, debt, liability (including
payment of reasonable attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or arising out of any such assignment or
transfer.


(f)       Each Releasor, on behalf of themselves and their successors, assigns,
and other legal representatives, hereby absolutely, unconditionally covenant and
agree with each Lender-Related Party that they will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Lender-Related Party on the basis
of any Claim released, remised and discharged pursuant to Section 9(a)
above.  If any Releasor violates the foregoing covenant, such Releasor agrees to
pay, in addition to such other damages as any Lender-Related Party may sustain
as a result of such violation, all attorneys’ fees and costs incurred by any
Lender-Related Party as a result of such violation.
 
 
8

--------------------------------------------------------------------------------



 
10.     No Waiver.  Each of the PE Parties hereby acknowledges and agrees that
Lender’s or Lyles Mechanical’s failure, at any time or times hereafter, to
require strict performance by any PE Party of any provision or term of this
Agreement, the Note, the Lyles Mechanical Note or any other Loan Document shall
not waive, affect or diminish any right of Lender or Lyles Mechanical thereafter
to demand strict compliance and performance therewith.  Any suspension or waiver
by Lender or Lyles Mechanical of a Forbearance Default or of an event of default
shall not, except as may be expressly set forth herein, suspend, waive or affect
any other Forbearance Default or any other event of default, whether the same is
prior or subsequent thereto and whether of the same or of a different kind or
character.
 
11.     Sole Benefit of Parties.  This Agreement is solely for the benefit of
the parties hereto and their respective successors and assigns, and no other
person or entity shall have any right, benefit or interest under or because of
the existence of this Agreement.
 
12.     Limitation on Relationship Between Parties.  The relationship of Lender,
Lyles Mechanical and the PE Parties has been and shall continue to be, at all
times, that of creditor and debtor with respect to the loan outstanding under
the Loan Documents, the Note, and the Lyles Mechanical Note.  Nothing contained
in this Agreement, any instrument, document or agreement delivered in connection
herewith or in the Note, or in the Lyles Mechanical Note or any of the other
Loan Documents shall be deemed or construed to create a fiduciary relationship
between the parties.


13.     No Assignment.  This Agreement shall not be assignable by any PE Party
without the written consent of Lender and Lyles Mechanical.


14.     Miscellaneous.  The section and subsection titles contained in this
Agreement are included for the sake of convenience only, and shall not affect
the meaning or interpretation of this Agreement, the Note, the Lyles Mechanical
Note or any other Loan Document or any provisions hereof or thereof.


15.     Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (OTHER THAN
THE CHOICE OF LAW PROVISIONS THEREOF), APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


16.     Consultation with Counsel.  Each of the PE Parties represents to Lender
and Lyles Mechanical that it has discussed this Agreement, including the
provisions of Sections 9, 12 and 15 hereof, with its attorneys.
 
 
9

--------------------------------------------------------------------------------



 
17.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or by “PDF”
attachment to an email to the recipient Party shall be effective as delivery of
a manually executed counterpart of this Agreement.


18.     Headings.   Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.  
 
19.     No Course of Dealing.  The Lender and Lyles Mechanical have entered into
this Agreement on the express understanding with the PE Parties that in entering
into this Agreement neither Lender nor Lyles Mechanical is establishing any
course of dealing with the PE Parties.  The Lender’s and Lyles Mechanical’s
rights to require strict performance with all the terms and conditions of the
Loan Documents and the Lyles Mechanical Note as modified by this Agreement shall
not in any way be impaired by the execution of this Agreement.   The Lender and
Lyles Mechanical shall not be obligated in any manner to execute any amendments
or further waivers, and if any such amendments or further waivers are requested
in the future, assuming the terms and conditions thereof are acceptable to
Lender and Lyles Mechanical, Lender or Lyles Mechanical may require the payment
of fees in connection therewith.
 
20.     Expenses.  Each of the PE Parties hereby acknowledges and agrees that
all fees, costs and expenses of Lender and Lyles Mechanical (including the
reasonable and documented fees, costs and expenses of counsel or other advisors,
if any) incurred in connection with the transactions contemplated by this
Agreement shall be payable by the Company in accordance with the Note and the
Lyles Mechanical Note.
 
21.     Further Assurances.  At Lender’s or Lyles Mechanical’s request, each of
the PE Parties shall execute and deliver such additional documents and take such
additional actions as Lender or Lyles Mechanical requests to effectuate the
provisions and purposes of this Agreement and to protect and/or maintain
perfection of Lender’s security interests in and liens upon any property of any
PE Party in which Lender has been granted a security interest.
 
[SIGNATURE PAGE FOLLOWS]
 
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 
 

 

 
PACIFIC ETHANOL, INC.




By: /s/ NEIL M.
KOEHLER                                                                
Name: Neil M. Koehler
Title: Chief Executive Officer


PACIFIC AG. PRODUCTS, LLC




By: /s/ NEIL M.
KOEHLER                                                                
Name: Neil M. Koehler
Title: Chief Executive Officer


PACIFIC ETHANOL CALIFORNIA, INC.




By: /s/ NEIL M.
KOEHLER                                                                
Name: Neil M. Koehler
Title: Chief Executive Officer


LYLES UNITED, LLC




By: /s/ MICHAEL F.
ELKINS                                                                
Name:  Michael F. Elkins
Title:    Vice President


LYLES MECHANICAL CO.




By: /s/ JOHN P.
LEONARDO                                                                
Name:  John P. Leonardo
Title:    Secretary

 
 
 
11

--------------------------------------------------------------------------------